WATSON, Judge:
The protests enumerated in schedule "A," hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked "A" and initialed MK Commodity Specialist's Initials by Commodity Specialist Martin Krebs Commodity Specialist's Name on the invoices covered by the protests enumerated on Schedule "A" attached hereto and made a part hereof, and assessed with duty at 50% under Par. 228(a), Tariff Act of 1930, as modified by T.D. 52739, consist of scientific instruments similar in all material respects to those the subject of The Bendix Corporation v. United States, C.D. 2759, and therein held to be properly dutiable at 221/2% under Par. 360, Tariff Act of 1930 as modified by T.D. 55816.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2759 be incorporated in this case, and that the protests enumerated in said Schedule "A" are submitted on this stipulation, the protests being limited to the items marked "A" as aforesaid.
On the agreed facts and following oui~ citied decision on the law, we hold the articles in question, as hereinabove identified, to be properly dutiable at the rate of 221/2 per centum ad valorem under paragraph 360 of the Tariff Act of 1930, as modified by T.D. 55816, as scientific instruments.
To the extent indicated the protests are sustained and judgment will he rendered accordingly.